Title: To Thomas Jefferson from William Thornton, 17 April 1802
From: Thornton, William
To: Jefferson, Thomas


            Sir	
              City of Washington April 17th: 1802.
            When the Board of Commissioners transmitted, on the 31st. Jany: 1797, the new plan of this City to President Washington, for his Sanction, it was with a design to have a conveyance of the public Grounds, from the Trustees, but it was not considered by all the members of the Board as a compleat Map of the City: it rather contained a discription of the public appropriations and such reservations as the Board unanimously recommended: there were many others the possession of which would be highly beneficial to the Public, and these with the Calculation of their Contents, & my Idea of a water Street, and other Subjects relating to the Establishment of a more correct plan of the City I think it a duty respectfully to submit to the Consideration of the President.—
            Every thing that tends to promote the Health of a City is certainly worthy of the attention of the public, but more especially of those under whose superintending Care its destinies are placed.—Public Squares and open Spaces not only become very important on account of public Institutions, but also give great opportunities of embellishment, as well by useful and ornamental Edifices & Erections, as by planting them with Trees.—They not only ornament but tend to the Salubrity of a City; and, no doubt, the public would eagerly embrace the power of reserving for future appropriation, such open Spaces as the plan of this City furnishes.—In addition to those already reserved, I should recommend the following.—
            The propriety of establishing a Water Street I believe is universally admitted, because nothing tends so certainly to preserve Health as the free circulation of Air, and nothing would more effectually secure this end, than a road laid off round the water property of the City.—
            The Board of Commissioners in virtue of the powers vested in them, by the Act of the Maryland Legislature, to licence the building of wharves in the City of Washington, & to regulate the materials, the manner, & the extent thereof, published, on the 20th. of June 1795, a permission, to the Proprietors of Water-lots, to wharf, and build as far out into the River Potomak and the Eastern Branch, as they think convenient & proper, not injuring or interrupting the Channels or Navigation of the said Waters; leaving a space wherever the general plan of the Streets in the City requires it, of equal breadth with those Streets; which, if made by an individual holding the adjacent property shall be subject to his separate occupation and use, until the public shall reimburse the expense of making such Street: but the power of the Commissioners derived from the State of Maryland, being limited to the assumption of the Jurisdiction over the Territory of Columbia by Congress, further Authority appears to be requisite.—Whatever regulations may however be made, they will doubtless comprise the general tenor of the preceding; for, without permission to wharf as far as the Channel, the water property will be of no service: and if this permission be granted, and the wharves made to the Channel they will extend from one hundred to two thousand feet, from the present high-water Mark, although the Tide does not rise above four feet: and in conformity to this Idea many Squares have been laid down in the published plan of the City, below the high-water mark; making, with propriety, the general Course of the Channel round the City the limit thereof.—To prevent any deception it would have been more correct if the high-water mark had been also delineated, which may hereafter be done.—Though the Distance of wharfage above-mentioned appears very great, yet it is only calculated to the edge of the deep water, and not generally exceeding thirteen feet, under the impression that it would soon be as deep as the Channel by the confinement of the Current.
            When William Penn founded Philadelphia, he wisely designed a Water-Street, between which & the River no Buildings of any sort should be erected. He had even laid off public Walks with Trees near the River to preserve the purity of the Air: but the avarice of his Successors defeated his benevolent Intentions, and Philadelphia has already deeply mourned, and, it is feared, will again lament this violation of the original Plan.—The extent of Ground intended by the founder of Philada: to be kept open, might perhaps be unnecessary, and objected to by the mercantile World, because the Intention of keeping the Borders of the River free from every species of nuisance and impurity may be fulfilled, without the inconveniences which would result from placing the Warehouses so remote from the River: yet in Bourdeaux, and many other Seaports of Europe, where Business is very extensively carried on, we hear of no murmurs arising from the remoteness of their Warehouses from the Water; and yet the Vessels are not permitted to approach the Key, but anchor at a distance, and the Business is carried on by Lighters. If these Inconveniences are considered by the People as overbalanced by the security they enjoy from imported pestilential Diseases, it will be impossible to find Objections where Vessels would be permitted to lie along the Keys, and where the Warehouses might be placed as near as the intermediate Room for Business would admit. To discover this Distance I enquired of several mercantile Characters the requisite length of Wharfage for every use, and they generally agreed on one hundred feet. This Distance, then, I would assume as the space generally for Wharves, and lay out a Street or Road (to be left as the Wharves are made, in the same manner as the other Streets) of eighty feet between the Wharf ground and the Buildings; on the River-side of which line no permanent Building of any species should be erected, but the Ground between the Street & the River might be occupied by Goods Wares Merchandize &c, subject to be removed within limited Times as the general regulations of the City may hereafter require.—Independent of the Advantage of preserving the Air from any interruption round the Water limits of the City, most of the Proprietors would be materially benefitted: for the general Regulations of the City expressly declare the Terminations of the Streets and Avenues in the River to be public Property when paid for by the public, even if made by Individuals, however contiguous & necessary to their private Property. Extensive mercantile Establishments might, in Cases where Streets or Avenues intervene, be thus cut off from necessary Accommodations: and, that such Cases of intervention do exist, may be seen in various parts of the City, & to a greater extent than could at first be imagined.—
            
              
                
                
                
                Square
              
              
                The West end of Virginia Avenue cuts off part of the Water Property of Square No.
                }
                1
              
              
                The South end of 28th. Street West cuts off part of the Water Property of Square No.
                }
                2
              
              
                The S.W. end of N. Hampshe: Avenue cuts off part of the Water Property of Square
                No.}
                12
              
              
                The S.W. end of Maryland Avene. cuts off the principal part of the Water front of Square
                No.}
                233
              
              
                The W. end of South F Street cuts off part of the Water front of Square
                No.}
                270
              
              
                The S. end of 12 Street West & the W. End of South G Street cut off the Water fronts of Squares
                }
                329 & 355
              
              
                The S. End of 11th: Street West, and the W End of So. H Street cut off part of the Water fronts of
                }
                South of 355 & 390
              
              
                The S. end of 10th: St: W. & the W. End of So. H. Stt: cut off the Water front of Sqr:
                No.}
                391
              
              
                The S. End of 9th. St. W. & the Wt. End of So. K. St: cut off the Water front of Square
                }
                So. of 415—
              
              
                The S. End of 8th: St. W. & the W End of So. L St: cut off the Water front of Sqre:
                }
                W of 471
              
              
                The So. End of 7th: St. W. cuts off part of the Water front of
                }
                473
              
              
                The So. End of 6th: St: W. cuts off the whole Water front of
                
                504
              
              
                The So. End of So. Capitol Street wd cut off the whole of the Water front of Square No: 667, or
                }
                E of 667
              
              
                The So: End of ½ Street East cuts off part of the Water front of Sq:
                }
                S of 708
              
              
                The So. End of 1st. Street East cuts off part of the Water front of Square
                }
                707
              
              
                The E End of So. P Street cuts off part of the Water front of Sq: Et. of
                
                705
              
              
                The E. End of So. N St: cuts off a large portion of the Watr. front of Sq: E of
                
                1025
              
              
                The E. End of M St. So. cuts off part of the Water front of Sqe:	
                
                1080
              
              
                The E. End of So. K Street cuts off the whole Water front of Sqe:
                
                1123
              
            
            
            
            In every Case above stated, besides various inferior ones, the Proprietors would, if a plan were adopted in conformity to the Sections accompanying this, have a Water-front in general equal to the front of the Squares, but in many Instances more extensive, being equal to the hypothenusal Lines which the Lots present to the River. These spaces would be occupied as private property, subject to the Regulations above mentioned, and would be no impediment to the Air of the City nor to the prospect of the River from the Streets, as every Species of Building or Erection, of a permanent nature, would be prohibited.—Besides the Advantages relating to the Health of the City and also obtaining more extensive Wharfage, there would, by this plan be a great addition to the following Squares—South of 12—Square 22—Sq: 300, with its addition of Sq: 301—Sq: 329—Sq: So. of 355—Sq: 390—Sq: 391 Sq: Wt: of 471—Sq: 472—Sq: 505—Sq: 506 Sq: So: of 506—Sq: So: of So: of 506—Sq: So. of 667—Sq: 667—Sq: 664—Sq: Et. of 664 & 662 if the former Water Street can be abolished without injury to Individuals, which would give square fronts instead of Diagonals, as at present.—Sq: 1001—Sq: E. of 1025—Sq: 1067—Sq: 1080—Sq: 1079 & Square 1117.—The last Consideration, in this Street, and not unimportant is its tendency to beautify the City, which in every part on the river side would present regularity & order instead of Collections of Nuisances and pest-houses, as in Philada: and other principal Cities & Towns on this Continent.—
            I should also recommend a detailed Description of the Breadth of the Streets & Avenues, as well as the Appropriations and reservations; and, with the Consent of the Proprietors carry ½ Street E: through, to the river, without leaving it interrupted by Square E of 708—& also carry ½ St: West to the River, now interrupted by Squares E of 667, & E of So: of 667.—
            I should propose giving a Name to the Avenue between the President’s Square & Capitol—suppose Tennessee; & give names to ½ Street East & ½ Street West—4 ½ Street & 13 ½ Street.—
            A Survey I think ought to be made of the best mode of conducting the Water of the Tiber below the Capitol, letting it flow from as high a source as can well be obtained, not only to command Water in various Directions in case of Fire, but also to fill the Canal, which, by having a Lock at each end of its level, would not only save an immense labour and Expense in digging, but would tend to keep the Water-course perfectly sweet. If the Canal be sunk through its whole extent to its requisite Depth to admit Boats—viz four feet in low Water, it will be, in some places, above twenty feet from the Surface, which would render any Communication from above with the Water impracticable, or at least very inconvenient. Besides, as the Tide flows into the Canal from both ends, there would be a constant deposit at the point of Junction, which would stop its Navigation, added to which Miasmata would arise from such a quantity of stagnant Water, to the Danger of every Inhabitant on its Borders—all which would be remedied by the mode proposed, and this at a very reduced Expense.—
            Lastly, when the Plan is prepared, and all the Explanations correctly made, they may be deposited a certain time for public Inspection, that all whom they concern may have an Opportunity of making their Objections, prior to the final Adoption of the Plan by the President of the United States.—
            Accept Sir my highest respect & Consideration—
            William Thornton
          